Citation Nr: 0323465	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  94-18 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1994 by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 1998, the 
Board, in pertinent part, remanded the veteran's claim for 
service connection for a right shoulder disorder in order to 
obtain additional evidence.  The case is again before the 
Board for appellate review.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the San Juan RO, in February 1997.


FINDINGS OF FACT

A relationship between an inservice right shoulder injury and 
a right shoulder disorder initially shown many years 
following service is not demonstrated.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by wartime service, nor may right shoulder arthritis be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.655(b) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case and 
Supplemental Statements of the Case issued in the development 
of this appeal.  In addition, the RO, in April 2002, advised 
him that he was to notify VA of any evidence he wanted VA to 
consider, the information he needed to furnish so that VA 
could seek those records, and the steps VA would undertake to 
obtain any such evidence.  The Board accordingly finds that 
he was advised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA, and that the RO has attempted, albeit 
unsuccessfully, to provide him with the examination that the 
Board requested be accorded him; it is also noted that the RO 
advised him, prior to the scheduled date of such an 
examination, of the implications that attached to a failure 
to report for a scheduled examination without demonstrated 
good cause.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection for a Right Shoulder Disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2002).  Arthritis is identified in the regulations as 
a disability for which this presumption applies.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In the instant case, wherein the veteran is seeking service 
connection for a right shoulder disorder, the report of his 
service entrance examination, dated in July 1966, shows that 
his upper extremities were clinically evaluated as normal; 
neither this report, nor the medical history compiled at that 
time, indicates the presence of any right shoulder impairment 
or complaints.  Service medical records dated in August 1966 
(along with one dated in "June 1963") show that the veteran 
sought treatment for a right shoulder injury manifested by 
pain and an inability to abduct, and that impressions of 
sprain and possible contusion were rendered.  These records 
also show that he accomplished good range of motion after 
completing a two-day course of physical therapy.  An X-ray 
study of the right shoulder, dated in August 1966, indicates 
that there was no change in the position of the humerus, and 
that no fractures or gross abnormalities were demonstrated.  
The service medical records dated subsequent to August 1966 
do not reflect any treatment for, or complaints of, right 
shoulder problems, and the report of the separation medical 
examination, dated in September 1968, shows that the upper 
extremities were clinically evaluated as normal, without 
reference to any right shoulder disability, or history 
thereof.  On a report of medical history prepared in 
conjunction with separation, the veteran denied having, or 
ever having had, a history of broken bones; arthritis or 
rheumatism; bone, joint, or other deformity; or a painful or 
"trick" shoulder or elbow.

The post-service medical evidence first demonstrates the 
presence of a right shoulder disability, subsequently 
characterized as residuals of a right clavicle fracture, in 
1980, with medical records dated thereafter noting 
degenerative changes of the acromioclavicular joints 
bilaterally.  These records, however, are dated more than ten 
years following the veteran's separation from service, and do 
not demonstrate that the right shoulder disability shown in 
1980 and thereafter had been manifested prior to that date, 
or that there was any relationship between the presence of 
that disorder at that time and the veteran's period of active 
service that had concluded in 1968, to include any 
relationship to his inservice right shoulder injury.  See 
38 C.F.R. § 3.303(d) (2002).

The Board acknowledges that, under the VCAA, VA is obligated 
to obtain an examination when the question of nexus between a 
service injury or disease and a post-service disability 
arises.  A request for such an examination was, in fact, the 
subject of the Board's March 1998 remand.  The RO thereafter 
scheduled an examination, at which the veteran failed to 
appear.  He subsequently advised the RO of a change of 
address while indicating that he had not received a copy of 
the Board's remand.  In March 2003, the RO notified him of 
the provisions of 38 C.F.R. § 3.655, which sets forth the 
standard of review for a claim when the claimant fails to 
report for a scheduled VA examination without demonstrating 
good cause for such failure.  Another examination was 
scheduled for which the veteran again failed to report; the 
record does not reflect that he has furnished VA with any 
explanation or excuse therefor.  

Under 38 C.F.R. § 3.655(b) (2002), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be based on the 
evidence of record.  In this case, as discussed above, the 
evidence of record consists of service medical records 
reflecting the incurrence of a right shoulder injury in 
August 1966, and post-service medical records showing 
treatment for a right shoulder disorder beginning in 1980, 
with degenerative changes of both shoulder joints thereafter 
diagnosed.  The medical evidence does not demonstrate that 
the right shoulder disability manifested subsequent to 
service was etiologically or causally related to the 
inservice right shoulder injury incurred approximately 14 
years previously, and approximately 12 years following the 
veteran's separation from service.  While the veteran 
furnished testimony that there was, in fact, such a 
relationship, the record does not show that that he has the 
requisite training or expertise that would render probative 
his opinions as to medical questions.  Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In brief, the medical evidence demonstrates the presence of 
an inservice right shoulder contusion without objective 
disability, and following the conclusion of the treatment, no 
further complaints or shoulder problems were reported.  The 
evidence further shows the incurrence of a right shoulder 
disability many years after service, but does not show that 
that there is a nexus between the two events.  Moreover, the 
veteran has failed to cooperate.  He did not report for the 
examination that was scheduled by the VA and has failed to 
provide any reasonable explanation for his failure to report.  
The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a right shoulder disorder, which 
accordingly fails.


ORDER

Service connection for a right shoulder disorder is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

